HALL, Judge.
The appellants, the Department of Health and Rehabilitative Services and Joy Chapman, the former wife herein, challenge a trial court order, which retroactively modifies a child support award. The appellants argue that the trial court improperly decreased the amount of child support the appellee, Edward Chapman, the former husband herein, was originally ordered to pay and erroneously made such decrease retroactive to the date of the original support order. We agree with the appellants and reverse.
Since, pursuant to Morin v. Morin, 466 So.2d 1255 (Fla. 2d DCA 1985), and Fisher v. Fisher, 613 So.2d 1370 (Fla. 2d DCA 1993), child support awards cannot be retroactively reduced beyond the date of the filing of a petition for modification, we find the trial court erred in imposing such a reduction here. We also find the trial court failed to conduct a proper evidentiary hearing on the issue of modification.
Accordingly, the order retroactively reducing child support is reversed and the cause remanded for a proper hearing on the issue of modification.
DANAHY, A.C.J., and QUINCE, J., concur.